Citation Nr: 0903630	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
chronic right ankle sprain. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a chronic right ankle sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
granted service connection for a chronic right ankle sprain 
and assigned a 10 percent disability evaluation effective 
February 24, 2004.  In that same rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for a bilateral knee condition.  The appellant, 
who had active service from August 1989 to July 1990, 
appealed the denial of his service connection claim and the 
10 percent disability rating assigned to his service-
connected right ankle sprain to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

For the record, the Board observes that the appellant 
originally sought service connection in his application for 
compensation for an unspecified "knee condition" that he 
contended was associated with his recently service-connected 
chronic right ankle sprain. October 2004 statement in 
support.  As such, the RO adjudicated the claim as one for a 
bilateral knee disorder. February 2005 rating decision; 
November 2005 Statement of the Case.  However, in a January 
2006 statement, the appellant clarified that he sought 
service connection for a left knee disorder rather than a 
bilateral knee disorder. January 2006 statement with VA Form 
9; see also December 2008 appellant's brief in support of 
appeal.  As such, the Board has 
re-categorized the service connection issue on appeal.  

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claims is 
necessary.  As such, the appellant's claim of entitlement to 
service connection for a left knee disorder and his claim of 
entitlement to an initial rating in excess of 10 percent for 
his service-connected chronic right ankle sprain are hereby 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him that further action is required on 
his part.  



REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
left knee disorder and claim of entitlement to an initial 
rating in excess of 10 percent for a service-connected 
chronic right ankle sprain discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that the appellant is 
presently service-connected for a right ankle disability 
consisting of a chronic right ankle sprain. February 2005 
rating decision.  In this appeal, he not only contends that 
he is entitled to an initial evaluation in excess of 10 
percent for his service-connected right ankle disability, but 
also seeks service connection for a left knee disorder on the 
basis that he has developed such a disorder as a result of 
his service-connected right ankle disability. October 2004 
statement in support.  For the record, the Board notes that 
the appellant's service medical records fail to demonstrate 
that the appellant developed symptomatology that can be 
associated with a left knee disorder during service (nor does 
the appellant contend otherwise).  Rather, he seeks service 
connection on a secondary basis. Id.  

In terms of the appellant's left knee service connection 
claim, a review of the record reveals that the appellant has 
not been provided appropriate notice of the Veterans Claims 
Assistance Act of 2000 ("VCAA") in regards to this issue.  
Specifically, the Board observes that while the appellant was 
provided VCAA notice prior to the February 2005 rating 
decision on appeal, this notice set forth the information 
needed to establish entitlement to a service connection claim 
on a direct basis rather than the evidence necessary to 
establish entitlement to service connection on a secondary 
basis. January 2005 letter from the RO to the appellant.  In 
addition, a review of the statement of the case (SOC) in this 
case reveals that the appellant has not been notified of VA's 
regulations pertaining to secondary service connection 
claims, namely 38 C.F.R. § 3.310.  See 38 C.F.R. § 19.29 
(2008).  In light of these procedural deficiencies, the Board 
finds that in regards to his claim of entitlement to service 
connection for a left knee disorder, the above procedural 
defects as they pertain to VCAA notice and the SOC must be 
remedied prior to the continuation of this appeal.  

In terms of the appellant's increased rating claim, the Board 
observes that the appellant was essentially granted service 
connection for his chronic right ankle sprain and assigned 
the present 10 percent disability rating on the basis of an 
August 2004 VA examination report.  During this examination, 
the appellant reported that he experienced intermittent right 
ankle pain, particularly when standing or walking for a 
prolonged period of time and when going up and down stairs. 
See August 2004 VA examination report, pgs. 1-2.  The 
appellant also reported an inability to do any athletic-type 
endeavors that required twisting or turning secondary to what 
he described as an instability of his right ankle. Id.,
 p. 2.  Physical examination of the appellant's right ankle 
in October 2004 essentially revealed slightly restricted 
range of motion with good stability, although the examiner 
noted some laxity on the appellant's anterior drawer test. 
Id.  Ultimately, the examiner diagnosed the appellant with a 
chronic right ankle sprain with continued pain in the 
anterior talofibular ligament and some mild anterior 
instability. Id.   

In a March 2005 statement, the appellant objected to the 
presently assigned 10 percent disability rating, contending 
that a higher evaluation was warranted.  Thereafter, he 
submitted a statement in January 2006 in which he argued that 
a rating in excess of 10 percent should be granted as his 
symptomatology had worsened in that his ankle "fails on 
[him] more often" and he falls more often due to increased 
instability of the ankle. See January 2006 statement with VA 
Form 9.  

In light of the appellant's January 2006 statement and 
private medical records contained in the claims file 
reflecting the appellant's continued complaints of right 
ankle pain, it appears to the Board that a medical question 
has been presented as to whether the appellant's right ankle 
disability may have increased in severity since his August 
2004 VA examination.  As such, the Board finds that a new VA 
examination is warranted.  Although the mere passage of time 
does not necessarily require that a VA examination be 
rescheduled, where the evidence of record does not reflect 
the current state of a veteran's disability, a VA examination 
must be conducted. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  
Therefore, the Board finds that a more recent VA examination 
is in order to accurately assess the current nature and 
severity of the appellant's service-connected chronic right 
ankle sprain.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide, with respect 
to the appellant's claim of entitlement 
to service connection for a left knee 
disorder secondary to his service-
connected chronic right ankle sprain, 
notice consistent with the requirements 
of 38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107, and in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 
473 (2006).
 
2.  The RO should afford the appellant 
a VA examination with an appropriately 
qualified VA examiner to determine the 
current nature and severity of the 
appellant's service-connected chronic 
right ankle sprain.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on whether there is evidence of 
instability of the appellant's right 
ankle.  In addition, the examiner 
should comment on both active and 
passive ranges of motion of the 
appellant's right ankle. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270-5274; 
5284.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination and weakness should also 
be noted, as should any additional 
disability due to these factors.  A 
clear rationale for all opinions would 
be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a supplemental statement of the case that includes 
the provisions of 38 C.F.R. § 3.310 and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

